Exhibit 10.01
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of January 9,
2015, is by and among Pegasi Energy Resources Corp., a Nevada corporation with
its principal office located at 218 N. Broadway, Suite 204, Tyler, Texas 75702
(the ”Company”), and each of the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).
 
RECITALS
 
A.           The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.           The Company has authorized the issuance of senior secured
convertible notes, in the aggregate amount of $1,500,000, in the form attached
hereto as Exhibit A (the “Notes”), which Notes shall be convertible into shares
of the Company’s common stock, $0.001 par value per share (the “Common Stock”)
(as converted, collectively, the “Conversion Shares”), in accordance with the
terms of the Notes.
 
C.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) a Note in the aggregate
original principal amount set forth opposite such Buyer’s name in column (3) on
the Schedule of Buyers and (ii) a warrant to acquire up to that aggregate number
of additional shares of Common Stock set forth opposite such Buyer’s name in
column (4) on the Schedule of Buyers, in the form attached hereto as Exhibit B
(the “Warrants”) (as exercised, collectively, the “Warrant Shares”).
 
D.           At the Closing, the parties hereto shall execute and deliver a
Registration Rights Agreement, in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.
 
E.           The Notes, the Conversion Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities.”
 
F.           The Notes will be secured by a first priority perfected security
interest in certain assets of the Company as evidenced by a mortgage, security
agreement, financing statement and assignment of production and revenues in the
form attached hereto as Exhibit D (the “Security Agreement” and together with
the other security documents and agreements entered into in connection with this
Agreement and each of such other documents and agreements, as each may be
amended or modified from time to time, collectively, the “Security Documents”).
 
G.           At the initial Closing, the parties hereto shall execute and
deliver an Escrow Agreement, in the form attached hereto as Exhibit E (the
“Escrow Agreement”), pursuant to which the Buyers will wire the Purchase Price
(as hereinafter defined) and the Company shall deliver the Notes and Warrants,
to be released at the initial Closing (as hereinafter defined).
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:
 
1. PURCHASE AND SALE OF NOTES AND WARRANTS.
 
(a) Notes and Warrants.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to each Buyer purchasing at such Closing, and each such Buyer severally, but not
jointly, shall purchase from the Company at such Closing (as defined below), a
Note in the original principal amount as is set forth opposite such Buyer’s name
in column (3) on the Schedule of Buyers as being purchased by such Buyer at such
Closing along with Warrants to acquire up to that aggregate number of Warrant
Shares as is set forth opposite such Buyer’s name in column (4) on the Schedule
of Buyers.
 
(b) Closing.  The closing (the “Initial Closing”) of the initial purchase of the
Notes and the Warrants by the Buyers shall occur at the offices of Sichenzia
Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, New York
10006.  The date and time of the initial Closing (the “Initial Closing Date”)
shall be 10:00 a.m., New York time, on the first (1st) Business Day on which the
conditions to the Closing set forth in Sections 6 and 7 below are satisfied or
waived (or such later date as is mutually agreed to by the Company and each
Buyer).  In the event there is more than one closing, the terms "Closing" and
"Closing Date" shall apply to each such closing and closing date unless
otherwise specified.  As used herein “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.
 
(c) Notes and Warrants.  After the Initial Closing, the Company may sell, on the
same terms and conditions as those contained in this Agreement, up to $975,000
of original principal amount of Notes (the "Additional Notes"), along with
Warrants to acquire up to that aggregate number of Warrant Shares that provides
such additional purchaser(s) 33% warrant coverage on the Notes being purchased
by it based on the fixed conversion price of the Notes (the "Additional
Warrants"), to one or more purchasers (the "Additional Buyers"), provided that
(i) such subsequent sale is consummated prior to 45 days after the Initial
Closing and (ii) each Additional Buyer shall become a party to the Transaction
Documents (as defined below), by executing and delivering a counterpart
signature page to each of the Transaction Documents.  The Schedule of Buyers to
this Agreement shall be updated to reflect the number of Additional Notes and
Additional Warrants purchased at each such Closing and the parties purchasing
such Additional Notes and Additional Warrants.
 
(d) Purchase Price.  The aggregate purchase price for the Notes and the Warrants
to be purchased by each Buyer (the “Purchase Price”) shall be the amount set
forth opposite such Buyer’s name in column (5) on the Schedule of Buyers.
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Form of Payment.  Prior to each Closing, (i) each Buyer shall pay its
respective Purchase Price by wire transfer of immediately available funds to the
Escrow Agent (as defined in the Escrow Agreement) and (ii) the Company shall
deliver to the Escrow Agent (A) a Note in the aggregate original principal
amount as is set forth opposite such Buyer’s name in column (3) on the Schedule
of Buyers and (B) a Warrant pursuant to which such Buyer shall have the right to
acquire up to such aggregate number of Warrant Shares as is set forth opposite
such Buyer’s name in column (4) on the Schedule of Buyers, in all cases, duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the applicable
Closing Date:
 
(a) Organization; Authority.  If such Buyer is an entity, it is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.
 
(b) No Public Sale or Distribution.  Such Buyer (i) is acquiring its Note and
Warrants, (ii) upon conversion of its Note will acquire the Conversion Shares
issuable upon conversion thereof, and (iii) upon exercise of its Warrants will
acquire the Warrant Shares issuable upon exercise thereof, in each case, for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof in violation of applicable securities laws,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, by making the representations herein, such Buyer does not agree, or
make any representation or warranty, to hold any of the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.  Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business.  Such Buyer does
not presently have any agreement or understanding, directly or indirectly, with
any Person (as defined below) to distribute any of the Securities in violation
of applicable securities laws.  “Person” means an individual, entity,
corporation, partnership, association, limited liability company, limited
liability partnership, joint-stock company, trust or unincorporated
organization.
 
(c) Accredited Investor Status.  Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.
 
(d) Reliance on Exemptions.  Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
 
3

--------------------------------------------------------------------------------

 
 
(e) Information.  Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer.  Such Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Such Buyer
understands that its investment in the Securities involves a high degree of
risk.  Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.
 
(f) No Governmental Review.  Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(g) Transfer or Resale.  Such Buyer understands that except as provided in the
Registration Rights Agreement:  (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company (if
requested by the Company) an opinion of counsel to such Buyer, in a form
reasonably acceptable to the Company, to the effect that such Securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) such Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144, and further, if Rule 144 is not applicable, any resale of the Securities
under circumstances in which the seller (or the Person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC promulgated thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.
 
(h) Validity; Enforcement.  This Agreement, the Escrow Agreement and the
Registration Rights Agreement have been duly and validly authorized, executed
and delivered on behalf of such Buyer and constitutes the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(i) No Conflicts.  The execution, delivery and performance by such Buyer of this
Agreement, the Escrow Agreement and the Registration Rights Agreement and the
consummation by such Buyer of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of such
Buyer, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
(j) Residency.  Such Buyer is a resident of the jurisdiction specified below its
address on the Schedule of Buyers.
 
(k) Certain Trading Activities. Such Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as defined below) involving the Company’s
securities) during the period commencing as of the time that such Buyer was
first contacted regarding the specific investment in the Company contemplated by
this Agreement and ending immediately prior to the execution of this Agreement
by such Buyer (it being understood and agreed that for all purposes of this
Agreement, and, without implication that the contrary would otherwise be true,
that neither transactions nor purchases nor sales shall include the location
and/or reservation of borrowable shares of Common Stock). “Short Sales” means
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Securities Exchange Act of 1934, as amended (the “1934 Act”).
 
(l) Experience of Such Buyer.  Such Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  Such Buyer is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the applicable Closing Date:
 
(a) Organization and Qualification.  Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be
conducted.  Each of the Company and each of its Subsidiaries is duly qualified
as a foreign entity to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse
Effect.  As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its Subsidiaries, taken as a whole, (ii) the transactions
contemplated hereby or in any of the other Transaction Documents or (iii) the
authority or ability of the Company or any of its Subsidiaries to perform any of
their respective obligations under any of the Transaction Documents (as defined
below).  Other than the Persons set forth in the SEC Documents (as hereinafter
defined), the Company has no Subsidiaries.  “Subsidiaries” means any Person in
which the Company, directly or indirectly, (I) owns a majority of the
outstanding capital stock or holds a majority of equity or similar interest of
such Person or (II) controls or operates all or any part of the business,
operations or administration of such Person, and each of the foregoing, is
individually referred to herein as a “Subsidiary.”
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Authorization; Enforcement; Validity.  The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof.  Each Subsidiary has the requisite power and
authority to enter into and perform its obligations under the Transaction
Documents to which it is a party.  The execution and delivery of this Agreement
and the other Transaction Documents by the Company and its Subsidiaries, and the
consummation by the Company and its Subsidiaries of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the reservation for issuance and issuance of the Conversion Shares
issuable upon conversion of the Notes and the issuance of the Warrants and the
reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrants) have been duly authorized by the Company’s board of
directors and other than the filing with the SEC of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, the 8-K Filing (as defined below), a Form D with the SEC and any
other filings as may be required by any state securities agencies and such
filings with the necessary state and/or local authorities as required by the
Security Documents (collectively, the “Required Approvals”)) no further filing,
consent or authorization is required by the Company, its Subsidiaries, their
respective boards of directors or their stockholders or other governing
body.  This Agreement has been, and the other Transaction Documents to which it
is a party will be prior to the Closing, duly executed and delivered by the
Company, and each constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law and public policy, and the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.  “Transaction Documents” means, collectively, this Agreement,
the Notes, the Warrants, the Escrow Agreement, the Security Documents, the
Registration Rights Agreement and each of the other agreements and instruments
entered into or delivered by any of the parties hereto in connection with the
transactions contemplated hereby and thereby, as may be amended from time to
time.
 
(c) Issuance of Securities.  The issuance of the Notes and the Warrants are duly
authorized and upon issuance in accordance with the terms of the Transaction
Documents shall be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights, taxes, liens, charges and other encumbrances
with respect to the issue thereof.  As of the applicable Closing Date, the
Company shall have reserved from its duly authorized capital stock not less than
100% of the maximum number of (i) Conversion Shares initially issuable upon
conversion of the Notes (assuming for purposes hereof that the Notes are
convertible at the initial Conversion Price (as defined in the Notes) and
without taking into account any limitations on the conversion of the Notes set
forth in the Notes), and (ii) Warrant Shares initially issuable upon exercise of
the Warrants (without taking into account any limitations on the exercise of the
Warrants set forth therein).  Upon issuance or conversion in accordance with the
Notes or exercise in accordance with the Warrants (as the case may be), the
Conversion Shares and the Warrant Shares, respectively, when issued, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.  Subject to the accuracy of the representations and
warranties of the Buyers in this Agreement, the offer and issuance by the
Company of the Securities is exempt from registration under the 1933 Act.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and its Subsidiaries and the consummation by the
Company and its Subsidiaries of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes, the Warrants, the
Conversion Shares and Warrant Shares and the reservation for issuance of the
Conversion Shares and the Warrant Shares) will not (i) result in a violation of
the Articles of Incorporation (as defined below) or other organizational
documents of the Company, any capital stock of the Company or Bylaws (as defined
below) of the Company, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or (iii) subject to the Required Approvals, result in a violation of
any law, rule, regulation, order, judgment or decree (including foreign, federal
and state securities laws and regulations and the rules and regulations of the
OTCQB (the “Principal Market”) and including all applicable federal laws, rules
and regulations) applicable to the Company or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected except, in the case
of clause (ii) or (iii) above, to the extent such violations that would not
reasonably be expected to have a Material Adverse Effect.
 
(e) Consents.  Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than the Required Approvals), any Governmental Entity (as defined below)
or any regulatory or self-regulatory agency or any other Person in order for it
to execute, deliver or perform any of its respective obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain at or
prior to such Closing have been obtained or effected on or prior to such Closing
Date, and neither the Company nor any of its Subsidiaries are aware of any facts
or circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents.  “Governmental Entity” means any
nation, state, county, city, town, village, district, or other political
jurisdiction of any nature, federal, state, local, municipal, foreign, or other
government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature.
 
 
7

--------------------------------------------------------------------------------

 
 
(f) No General Solicitation; Placement Agent’s Fees.  Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby.  Except as disclosed on Schedule
3(f) hereto (which may be updated immediately prior to any Closing), neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the offer or sale of the Securities.
 
(g) No Integrated Offering.  None of the Company, its Subsidiaries or any of
their affiliates, nor, to the knowledge of the Company, any Person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of the issuance of any of the Securities under the
1933 Act, whether through integration with prior offerings or otherwise, or
cause this offering of the Securities to require approval of stockholders of the
Company under any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation.  None of the Company, its Subsidiaries, their
affiliates nor, to the knowledge of the Company, any Person acting on their
behalf will take any action or steps that would require registration of the
issuance of any of the Securities under the 1933 Act or cause the offering of
any of the Securities to be integrated with other offerings of securities of the
Company.
 
(h) Dilutive Effect.  The Company understands and acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes in
accordance with this Agreement and the Notes and the Warrant Shares upon
exercise of the Warrants in accordance with this Agreement and the Warrants is,
absolute and unconditional (subject to any limitations on conversion or exercise
as set forth in the Notes and in the Warrants, respectively) regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.
 
(i) Application of Takeover Protections; Rights Agreement.  At or prior to the
Initial Closing, the Company and its board of directors shall have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, interested stockholder, business combination, poison pill
(including, without limitation, any distribution under a rights agreement) or
other similar anti-takeover provision under the Articles of Incorporation,
Bylaws or other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable to any Buyer as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any Buyer’s ownership
of the Securities.  At or prior to the Initial Closing, the Company and its
board of directors shall have taken all necessary action, if any, in order to
render inapplicable any stockholder rights plan or similar arrangement relating
to accumulations of beneficial ownership of shares of Common Stock or a change
in control of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
(j) SEC Documents; Financial Statements.  During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”).  The Company has
delivered to the Buyers or their respective representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system.
 
(k) Absence of Certain Changes.  Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K except as disclosed in the
SEC Documents filed subsequent to such Form 10-K, there has been no material
adverse change and no material adverse development in the business, assets,
liabilities, properties, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company and its Subsidiaries taken
as a whole.  Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K except as disclosed in the SEC Documents
filed subsequent to such Form 10-K, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any material capital expenditures, individually or in the aggregate,
outside the ordinary course of business.  Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so.
 
(l) No Undisclosed Events, Liabilities, Developments or Circumstances.  Except
as disclosed in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
could have a material adverse effect on any Buyer’s investment hereunder or
(iii) could have a Material Adverse Effect.
 
(m) Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or Articles of Incorporation or bylaws, respectively.  Except as disclosed in
the SEC Documents, neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect.  The
Company and each of its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
 
 
9

--------------------------------------------------------------------------------

 
 
(n) Equity Capitalization.  As of the date hereof, the authorized capital stock
of the Company consists of (i) 150,000,000 shares of Common Stock, of which,
70,539,499 are issued and outstanding and 51,479,544 shares are reserved for
issuance pursuant to securities (other than the Notes and the Warrants)
exercisable or exchangeable for, or convertible into, shares of Common Stock and
(ii) 5,000,000 shares of preferred stock, none of which are issued and
outstanding.  No shares of Common Stock are held in treasury.  All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable.  Except as disclosed in the
SEC Documents, to the Company’s knowledge, no Person owns 10% or more of the
Company’s issued and outstanding shares of Common Stock (calculated based on the
assumption that all Convertible Securities (as defined below), whether or not
presently exercisable or convertible, have been fully exercised or converted (as
the case may be) taking account of any limitations on exercise or conversion
(including “blockers”) contained therein without conceding that such identified
Person is a 10% stockholder for purposes of federal securities laws).  (i)
Except pursuant to the Stock Pledge and Security Agreement, dated June 1, 2010,
by and between the Company, as Pledgor and/or Debtor, and Teton, Ltd., as
Secured Party, as has been amended, supplemented or modified, none of the
Company’s or any Subsidiary’s capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company or any Subsidiary; (ii) except as disclosed in the SEC Documents,
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) except as disclosed in the SEC
Documents, there are no outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
Indebtedness of the Company or any of its Subsidiaries or by which the Company
or any of its Subsidiaries is or may become bound; (iv) except as disclosed in
the SEC Documents and pursuant to the Registration Rights Agreement, there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act;
(v) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (vii) neither the Company nor any
Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (viii) neither the Company nor
any of its Subsidiaries have any liabilities or obligations required to be
disclosed in the SEC Documents which are not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries’ respective businesses and which, individually or in the aggregate,
do not or could not have a Material Adverse Effect.  The Company has furnished
to the Buyers true, correct and complete copies of the Company’s Articles of
Incorporation, as amended and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).
 
 
10

--------------------------------------------------------------------------------

 
 
(o) Absence of Litigation.  Except as disclosed in the SEC Documents, there is
no action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, other Governmental Entity, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, the Common Stock or
any of the Company’s or its Subsidiaries’ officers or directors which is outside
of the ordinary course of business or individually or in the aggregate material
to the Company or any of its Subsidiaries.  Without limitation of the foregoing,
there has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or executive officer of the
Company or any of its Subsidiaries.  The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company under the 1933 Act or the 1934 Act.
 
(p) Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will be unable to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.
 
(q) Title.  The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and have good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case, free and clear of all liens, encumbrances
and defects except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries.  Any real property and facilities
held under lease by the Company or any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any of its Subsidiaries.
 
(r) Environmental Laws.  Except as to that which would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect,
the Company and its Subsidiaries: (i) are in compliance with all Environmental
Laws (as defined below); (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; (iii) are in compliance with all terms and conditions of
any such permit, license or approval; (iv) have operated their respective
businesses in a manner that will not result in the imposition of liability or
any requirement for remedial or corrective action pursuant to any Environmental
Laws; (v) are not subject to any claim, demand, notice, consent decree,
directive, judgment or agreement involving actual or alleged liability pursuant
to any Environmental Laws; and (vi) are not, to their knowledge, subject to any
ongoing governmental investigation involving potential liability pursuant to
Environmental Laws.  The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
 
11

--------------------------------------------------------------------------------

 
 
(s) Investment Company Status.  The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act
of  1940, as amended.
 
(t) Shell Company Status.  The Company is not currently, and has not been within
the last 12 months, an issuer identified in, or subject to, Rule 144(i).
 
(u) Ranking of Notes.  No Indebtedness of the Company, at each Closing, will be
senior to, or pari passu with, the Notes in right of payment, whether with
respect to payment or redemptions, interest, damages, upon liquidation or
dissolution or otherwise.
 
(v) Indebtedness.  Pegasi Energy Resources Corporation, a Texas corporation and
a wholly-owned subsidiary of the Company (“Pegasi Texas”) has no outstanding
Indebtedness.   For purposes of this Agreement, “Indebtedness” means (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with generally accepted
accounting principles), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments, (D)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), and (F) all monetary obligations under
any leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease.  There are no liens, security interests,
mortgages, deeds of trust, pledges or encumbrances of any kind (collectively,
"Liens") against the Collateral (as defined in the Security Documents).
 
 
12

--------------------------------------------------------------------------------

 
 
4. COVENANTS.
 
(a) Reasonable Best Efforts.  Each Buyer shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement.  The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.
 
(b) Form D and Blue Sky.  The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing.  The Company shall, on or immediately
after the Closing Date take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to, qualify the
Securities for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyers on or immediately after the
Closing Date.  Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Securities required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply in all material
respects with all applicable federal, state and local laws, statutes, rules,
regulations and the like relating to the offering and sale of the Securities to
the Buyers.
 
(c) Reporting Status.  Until the date on which the Buyers shall have sold all of
the Registrable Securities (the “Reporting Period”), the Company shall timely
file all reports required to be filed with the SEC pursuant to the 1934 Act, and
the Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.
 
(d) Use of Proceeds.  The Company will use the proceeds from the sale of the
Securities for general corporate purposes.
 
(e) Financial Information.  The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K
and Quarterly Reports on Form 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, and (ii) copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.
 
(f) Fees.  The Company shall reimburse the Required Holders for all reasonable
costs and expenses incurred by it or its affiliates in connection with the
transactions contemplated by the Transaction Documents at the Initial
Closing.  Except as otherwise set forth in the Transaction Documents, each party
to this Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.
 
 
13

--------------------------------------------------------------------------------

 
 
(g) Pledge of Securities.  Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by a Buyer in connection with a bona fide margin agreement or other loan
or financing arrangement that is secured by the Securities.  The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document.  The Company hereby agrees to execute and deliver such documentation
as a pledgee of the Securities may reasonably request in connection with a
pledge of the Securities to such pledgee by a Buyer.
 
(h) Disclosure of Transactions and Other Material Information.  The Company may,
on or before 8:30 a.m., New York time, on the third (3rd) Business Day after the
date of this Agreement, issue a press release (the “Press Release”) reasonably
acceptable to the Buyers disclosing all the material terms of the transactions
contemplated by the Transaction Documents.  On or before 8:30 a.m., New York
time, on the third (3rd) Business Day after the date of this Agreement, the
Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching all the material Transaction Documents
(including, without limitation, this Agreement (and all schedules to this
Agreement), the form of Notes, the form of the Warrants, the form of Security
Documents and the form of the Registration Rights Agreement) (including all
attachments, the “8-K Filing”).  Neither the Company nor any Buyer shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of any Buyer, to make the Press Release and
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) each Buyer shall be consulted by the Company in
connection with any such press release or other public disclosure prior to its
release).
 
(i) Reservation of Shares.  So long as any Notes or Warrants remain outstanding,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, 100% of the maximum number of Conversion
Shares and Warrants Shares issuable upon conversion of the Notes, pursuant to
the terms of the Notes and exercise of the Warrants, respectively (without
taking into account any limitations on the conversion of the Notes and/or
exercise of the Warrants set forth therein).
 
(j) Conduct of Business.  The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.
 
(k) Closing Documents.  On or prior to fourteen (14) calendar days after the
applicable Closing Date, the Company agrees to deliver, or cause to be
delivered, to each Buyer executed copies of the Transaction Documents,
Securities and other document required to be delivered to any party pursuant to
Section 7 hereof.
 
 
14

--------------------------------------------------------------------------------

 
 
(l) Incurrence of Indebtedness or Liens. Until all of the Notes have been
converted, redeemed or otherwise satisfied in accordance with their terms,
Pegasi Texas shall not, and the Company shall cause Pegasi Texas to not,
directly or indirectly, (i) incur or guarantee, assume or suffer to exist any
Indebtedness, other than Permitted Indebtedness or (ii) other than Permitted
Liens, impose or suffer to exist any Liens on the Collateral (as defined in the
Security Documents).  For purposes of this Agreement, (A) “Permitted
Indebtedness” means (i) Indebtedness incurred pursuant to the Transaction
Documents, (ii) trade payables entered into in the ordinary course of business,
and (iii) unsecured Indebtedness incurred by the Company that is made expressly
subordinate in right of payment to the Indebtedness evidenced by the Notes, as
reflected in a written agreement acceptable to the holders of the
then-outstanding Notes and approved by such holders in writing, and (B)
“Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with United States generally
accepted accounting principles ("GAAP"), (ii) any statutory Lien, such as
materialmen’s liens, mechanics’ liens and other similar liens, arising in the
ordinary course of business by operation of law with respect to a liability that
is not yet due or delinquent for which adequate reserves have been established
in accordance with GAAP, (iii) any Lien created by operation of law, arising in
the ordinary course of business with respect to a liability that is not yet due
or delinquent or that are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, (iv) Liens (A) upon or in any equipment acquired or held by Pegasi Texas
to secure the purchase price of such equipment or indebtedness incurred solely
for the purpose of financing the acquisition or lease of such equipment, or (B)
existing on such equipment at the time of its acquisition, provided that the
Lien is confined solely to the property so acquired and improvements thereon,
and the proceeds of such equipment, (v) Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clause (iv) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, and (vi) Liens securing the Company’s obligations
under the Notes.
 
5. REGISTER; LEGEND.
 
(a) Register.  The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of the Notes held by such Person and the terms
of conversion to shares of the  Warrants, Notes and associated Interest. On the
first business day of each month the Company will calculate the number of
Conversion Shares issuable upon conversion of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants held by each Note Holder
and record this in its register.  The Company shall make the register available
at all times during business hours upon the request of any Buyer for their
inspection or for the inspection of its legal representatives.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Legends.  Each Buyer understands that the Securities have been issued (or
will be issued in the case of the Conversion Shares and the Warrant Shares)
pursuant to an exemption from registration or qualification under the 1933 Act
and applicable state securities laws, and except as set forth below, the
Securities shall bear any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
(c) Removal of Legends.  The legend(s) set forth above shall be removed, and the
Company shall issue a certificate without such legend to the transferee of the
Securities represented thereby, if, unless otherwise required by state
securities laws, (i) such Securities have been sold under an effective
registration statement under the Securities Act, (ii) such Securities have been
sold pursuant to a valid exemption under the Securities Act or (iii) such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission).  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in Section 5(b).
 
6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
(a) The obligation of the Company hereunder to issue and sell the Notes and the
related Warrants to each Buyer at the Closing is subject to the satisfaction, at
or before the Initial Closing or any subsequent Closing, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing each Buyer with prior written notice thereof:
 
(i) Such Buyer shall have executed each of the other Transaction Documents to
which it is a party and delivered the same to the Company.
 
 
16

--------------------------------------------------------------------------------

 
 
(ii) Such Buyer and each other Buyer shall have delivered to the Escrow Agent
the Purchase Price for the Note and the related Warrants being purchased by such
Buyer at such Closing by wire transfer of immediately available funds.
 
(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of such Closing as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date), and such Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by such Buyer at or
prior to such Closing.
 
7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
 
(a) The obligation of each Buyer hereunder to purchase its Note and its related
Warrants at the Initial Closing or any subsequent Closing is subject to the
satisfaction, at or before such Closing, of each of the following conditions,
provided that these conditions are for each Buyer’s sole benefit and may be
waived by such Buyer at any time in its sole discretion by providing the Company
with prior written notice thereof:
 
(i) The Company shall have duly executed and delivered to such Buyer each of the
Transaction Documents to which it is a party and the Company shall have duly
executed and delivered to the Escrow Agent a Note (in such original principal
amount as is set forth across from such Buyer’s name in column (3) of the
Schedule of Buyers) and the related Warrants (for such aggregate number of
shares of Common Stock as is set forth across from such Buyer’s name in column
(4) of the Schedule of Buyers) being purchased by such Buyer at such Closing
pursuant to this Agreement.
 
(ii) The representations and warranties of the Company shall be true and correct
as of the date when made and as of such Closing as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specific date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Closing Date.  Such Buyer shall have received
a certificate, duly executed by the Chief Executive Officer of the Company,
dated as of such Closing, to the foregoing effect and as to such other matters
as may be reasonably requested by such Buyer in the form acceptable to such
Buyer.
 
(iii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market.
 
(iv) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority or other Governmental Entity of competent jurisdiction
that prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
 
17

--------------------------------------------------------------------------------

 
 
(v) Since the date of execution of this Agreement, no event or series of events
shall have occurred that reasonably would have or result in a Material Adverse
Effect.
 
(vi) The Company and its Subsidiaries shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request.
 
(vii) The Company shall have reimbursed Jay Moorin for all reasonable costs and
expenses incurred by it or its affiliates in connection with the transactions
contemplated by the Transaction Documents at the Initial Closing in accordance
with Section 4(f) hereof.
 
8. TERMINATION.
 
In the event that the Initial Closing shall not have occurred with respect to a
Buyer purchasing at the Initial Closing within five (5) days of the date hereof,
then such Buyer shall have the right to terminate its obligations under this
Agreement with respect to itself at any time on or after the close of business
on such date without liability of such Buyer to any other party; provided,
however, (i) the right to terminate its obligations under this Agreement
pursuant to this Section 8 shall not be available to such Buyer if the failure
of the transactions contemplated by this Agreement to have been consummated by
such date is the result of such Buyer’s breach of this Agreement and (ii) the
abandonment of the sale and purchase of the Notes and the Warrants shall be
applicable only to such Buyer providing such written notice.  Nothing contained
in this Section 8 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.
 
9. AGENT MATTERS.
 
(a) Appointment of Agent.  Each Buyer hereby expressly and irrevocably
designates Pacsquale DeAngelis (the “Agent”) as Agent to act as herein
specified.  Each Buyer hereby expressly and irrevocably authorizes, and each
holder of any Note shall be deemed irrevocably to authorize, Agent to take such
action on its behalf under the provisions of this Agreement, the Security
Documents and any other instruments and agreements referred to herein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto.  The provisions of
this Section 9 are solely for the benefit of Agent and the Buyers, and neither
the Company nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof (other than Section 9(e)) nor shall
the Company have any obligations under this Section 9.  In performing its
functions and duties under this Section 9, Agent shall act solely as agent of
Buyers and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Company.
 
(b) Nature of Duties of Agent.  Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the other Transaction
Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted by it as such hereunder
or in connection herewith, unless caused by its or their own gross negligence or
willful misconduct as determined by a court of competent jurisdiction pursuant
to a final, non-appealable order.  The duties of Agent shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement or
the other Transaction Documents a fiduciary relationship in respect of any
Buyer; and nothing in this Agreement or the other Transaction Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement or the other Transaction
Documents except as expressly set forth herein or therein.
 
 
18

--------------------------------------------------------------------------------

 
 
(c) Certain Rights of Agent.  Agent shall have the right to request instructions
from the Required Holders at any time.  If Agent shall request instructions from
the Required Holders with respect to any act or action (including the failure to
act) in connection with this Agreement or any of the other Transaction
Documents, Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have received instructions from the Required
Holders, and Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Purchaser shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting hereunder in accordance with the instructions of the Required Holders.
 
(e) Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other documentary, teletransmission or telephone message believed by it to be
genuine and correct and to have been signed, sent or made by the proper
person.  Agent may consult with legal counsel (including counsel for the Company
with respect to matters concerning the Company), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.
 
(f) Indemnification of Agent.  To the extent that Agent is not reimbursed and
indemnified by the Company, the Buyers will reimburse and indemnify Agent for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Agent in any way relating to or arising out of this Agreement or any of
the Transaction Documents or any action taken or omitted to be taken by Agent
under this Agreement or the Transaction Documents, in proportion to each Buyer’s
pro rata share of the dollar amount of the Notes purchased thereby.  The
obligations of the Buyers under this Section 9 shall survive the payment in full
of the Liabilities (as hereinafter defined) and the termination of this
Agreement.
 
(g) Agent in its Individual Capacity.  With respect to its obligation under this
Agreement, any Notes issued to it, Agent in its individual capacity shall have
the same rights and powers hereunder as any other Buyer or holder of a Note, as
the case may be, and may exercise the same as though it was not performing the
duties specified herein; and the terms “Buyers,” “Required Holders,” “holders of
Notes,” or any similar terms shall, unless the context clearly otherwise
indicates, include Agent in its individual capacity.
 
 
19

--------------------------------------------------------------------------------

 
 
(h) Successor Agent.
 
(i) Agent may, upon five (5) Business Days’ notice to Buyers and the Company,
resign at any time by giving written notice thereof to Buyers and the
Company.  Upon any such resignation, the Buyers shall have the right, upon five
(5) days’ notice and approval by the Company (which approval shall not be
unreasonably withheld or delayed), to appoint a successor Agent.  If no
successor Agent (i) shall have been so appointed by the Buyers, and (ii) shall
have accepted such appointment, within thirty (30) days after the retiring
Agent’s giving of notice of resignation, then, upon five (5) days’ notice, the
retiring Agent may, on behalf of Buyers, appoint a successor Agent.  If at any
time Agent has resigned hereunder and no successor Agent has been appointed in
such resigning Agent’s stead, the Buyers shall be deemed to be the “Agent” for
purposes of this Agreement and the other Transaction Documents and Buyers shall
act as Agent hereunder and under the Transaction Documents until a successor
Agent is so appointed.
 
(ii) Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.
 
(i) Collateral Matters.
 
(i) Each Buyer expressly and irrevocably authorizes and directs Agent to enter
into any Collateral Documents (as hereinafter defined) and other Transaction
Documents for the benefit of Buyers.  Each Buyer hereby agrees, and each holder
of any Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Agent in accordance with the
provisions of this Agreement or the Transaction Documents and the exercise by
the Agent of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all Buyers. Agent is hereby authorized on behalf of all Buyers, without the
necessity of any notice to or further consent from any Buyer, from time to time,
to take any action with respect to any Collateral as hereinafter defined) or
Transaction Documents which may be necessary to perfect and maintain perfected
the security interest in and Liens (as hereinafter defined) upon the Collateral
granted pursuant to any of the Transaction Documents.  In this regard, each
Buyer authorizes and directs Agent to take such action, which Agent, in its
discretion (subject only to applicable law), deems necessary or desirable with
respect to Collateral located in a foreign jurisdiction to carry out the intent
of this Agreement.
 
(ii) Buyers hereby expressly and irrevocably authorize Agent to release any Lien
(as hereinafter defined) granted to or held by Agent upon any Collateral upon
termination of this Agreement and payment and satisfaction of all of the
Liabilities at any time arising under or in respect of this Agreement and the
other Transaction Documents or the transactions contemplated hereby or
thereby.  In addition, Buyers hereby authorize Agent to release any Lien granted
to or held by Agent upon any Collateral (i) constituting property being sold or
disposed of upon receipt of the proceeds of such sale by Agent if the Company
certifies to Agent that the sale or disposition is made in compliance with this
Agreement (and Agent may rely conclusively on any such certificate, without
further inquiry), or (ii) constituting Collateral with a value as certified to
Agent by the Company of less than $50,000 in the aggregate in any fiscal year
(and Agent may rely conclusively on any such certificate, without further
inquiry).  Upon request by Agent at any time, Buyers will confirm in writing
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 9(f).
 
 
20

--------------------------------------------------------------------------------

 
 
(iii) Upon the release of any Lien in accordance with Section 9(f)(ii), and upon
at least three (3) Business Days’ prior written request by the Company, Agent
shall (and is hereby expressly and irrevocably authorized by Buyers to) execute
such documents as may be necessary to evidence the release of such Liens;
provided that (i) Agent shall not be required to execute any such document on
terms which, in Agent’s reasonable opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Liabilities or any Liens upon (or obligations of
the Company in respect of) all interests retained by the Company, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.  In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral, Agent
shall be authorized to deduct all of the expenses reasonably incurred by Agent
from the proceeds of any such sale, transfer or foreclosure.
 
(iv) Agent shall have no obligation whatsoever to Buyers or to any other Person
to assure that the Collateral exists or is owned by the Company or any other
Person or is cared for, protected or insured or that the Liens granted to Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Agent in this Section 9(f) or in any of the
Transaction Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Agent may act in any
manner it may deem appropriate, in its sole discretion, and that Agent shall
have no duty or liability whatsoever to the Buyers, except for its gross
negligence or willful misconduct as determined by a court of competent
jurisdiction pursuant to a final, non-appealable order.
 
(j) Definitions.  For purposes of Section 9, the terms set forth below shall
have the corresponding meanings provided below.
 
“Collateral” shall mean all property and/or rights on or in which a Lien or
security interest is granted to the Buyers (or to any agent, trustee or other
party acting on behalf of any one or more of the Buyers) to secure all or any of
the Liabilities, including any such Lien or security interest pursuant to this
Agreement or any of the Collateral Documents or any other agreements,
instruments or documents provided for herein or therein or delivered or to be
delivered hereunder or thereunder or in connection herewith or therewith.
 
 
21

--------------------------------------------------------------------------------

 
 
“Collateral Documents” shall mean, collectively, the Security Documents, any
Uniform Commercial Code financing statements, and any and all other agreements,
documents and instruments entered into by any Person pursuant to which a Lien is
granted to the Agent and/or the Buyers (or to any agent, trustee, or other party
acting on behalf of any one or more of the Buyers) as security for any of the
Liabilities, or pursuant to which any Person guarantees the payment of the
Liabilities, and all agreements, instruments and documents entered into in
connection therewith, including, without limitation, this Agreement and any
security agreements, loan agreements, notes, guarantees, mortgages, deeds of
trust, leasehold mortgages, leasehold deeds of trust, pledges, powers of
attorney, collateral assignments of life insurance, assignments, intercreditor
agreements, mortgagee waivers, reimbursement agreements, and financing
statements, whether heretofore, now or hereafter executed by or on behalf of the
Company, any of its Subsidiaries, or any other Person in connection with the
Liabilities, in each case as the same may be amended, restated, modified,
continued or supplemented from time to time.
 
“Liabilities” shall mean all of the following, in each case howsoever created,
arising or evidenced, whether direct or indirect, joint or several, absolute or
contingent, or now or hereafter existing or arising, or due or to become due:
(a) all indebtedness and all other liabilities, obligations, advances, debts,
covenants, duties and indebtedness of the Company and its successors and assigns
owing to any one or more of the Buyers (and any other Person required to be
indemnified by the Company or one of its Subsidiaries under any Transaction
Document) under or in connection with this Agreement, any Note or any of the
other Transaction Documents, and (b) all other obligations of the Company and
its successors and assigns to any one or more of the Buyers in connection with
the Transaction Documents.
 
“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.
 
10. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
22

--------------------------------------------------------------------------------

 
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
(c) Headings; Gender.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.  Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof.  The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
(d) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
 
(e) Entire Agreement; Amendments.  This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreements any
Buyer has entered into with the Company or any of its Subsidiaries prior to the
date hereof with respect to any prior investment made by such Buyer in the
Company or (ii) waive, alter, modify or amend in any respect any obligations of
the Company or any of its Subsidiaries, or any rights of or benefits to any
Buyer or any other Person, in any agreement entered into prior to the date
hereof between or among the Company and/or any of its Subsidiaries and any Buyer
and all such agreements shall continue in full force and effect.  Except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  For clarification purposes, the Recitals are part of this
Agreement.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Required Holders (as defined
below), and any amendment to any provision of this Agreement made in conformity
with the provisions of this Section 10(e) shall be binding on all Buyers and
holders of Securities, as applicable, provided that no such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Securities then outstanding.  No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party,
provided that the Required Holders may waive any provision of this Agreement,
and any waiver of any provision of this Agreement made in conformity with the
provisions of this Section 10(e) shall be binding on all Buyers and holders of
Securities, as applicable, provided that no such waiver shall be effective to
the extent that it applies to less than all of the holders of the Securities
then outstanding (unless a party gives a waiver as to itself only).  “Required
Holders” means holders of a majority in interest of the outstanding Notes.
 
 
23

--------------------------------------------------------------------------------

 
 
(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, if delivered
personally; (ii) when sent, if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) when sent, if sent by e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not receive an automatically generated message
from the recipient’s e-mail server that such e-mail could not be delivered to
such recipient) and (iv) if sent by overnight courier service, one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers and e-mail addresses for such communications
shall be:
 
If to the Company:
 
218 N. Broadway, Suite 204
Tyler, Texas 75702
Telephone:  (903) 595-4139
Facsimile:  (903) 595-0344
E-mail address: jcw@pegasienergy.com,
contact@pegasienergy.com
Attention:  Chief Financial Officer


With a copy (for informational purposes only) to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Telephone:  (212) 930-9700
Facsimile:  (212) 930-9725
E-mail address: mross@srff.com
Attention:  Marc J. Ross, Esq.
 
 
24

--------------------------------------------------------------------------------

 


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address, facsimile number or e-mail address and/or
to the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iv) above,
respectively. A copy of the e-mail transmission containing the time, date and
recipient e-mail address shall be rebuttable evidence of receipt by e-mail in
accordance with clause (iii) above.


(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Securities.  The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders.  A Buyer may assign some or all of its rights
hereunder in connection with any transfer of any of its Securities without the
consent of the Company, in which event such assignee shall be deemed to be a
Buyer hereunder with respect to such assigned rights.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival.  The representations, warranties, agreements and covenants shall
survive the Closing.  Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
(j) Further Assurances.  Each party shall use its reasonable best efforts to do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.
 
(k) Indemnification by the Company.  The Company agrees to indemnify and hold
harmless the Buyer against and in respect of any and all loss, liability, claim,
damage, deficiency, and all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses whatsoever (including, but not limited to,
attorneys' fees reasonably incurred in investigating, preparing, or defending
against any litigation commenced or threatened or any claim whatsoever through
all appeals) arising out of or based upon any false representation or warranty
or breach or failure by the Company to comply with any covenant, representation
or other provision made by it in the Transaction Documents.
 
 
25

--------------------------------------------------------------------------------

 
 
(l) Indemnification by the Buyer. The Buyer agrees to indemnify and hold
harmless the Company against and in respect of any and all loss, liability,
claim, damage, deficiency, and all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses whatsoever (including, but not
limited to, attorneys' fees reasonably incurred in investigating, preparing, or
defending against any litigation commenced or threatened or any claim whatsoever
through all appeals) arising out of or based upon any false representation or
warranty or breach or failure by the Purchaser to comply with any covenant,
representation or other provision made by it in the Transaction Documents,
provided, however, that such indemnity, shall in no event exceed the net
proceeds received by the Company from the Buyer as a result of the sale of
Securities to the Buyer.
 
(n) Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.  Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock splits, stock
combinations and other similar transactions that occur with respect to the
Common Stock after the date of this Agreement.
 
(o) Remedies.  Each Buyer and each holder of any Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers.  The Company therefore agrees that the
Buyers shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security.
 
(p) Independent Nature of Buyers’ Obligations and Rights.  The obligations of
each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Transaction Documents or any matters, and the
Company acknowledges that the Buyers are not acting in concert or as a group,
and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Transaction Documents.  The
decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer.  Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents.  The Company and each Buyer confirms that each Buyer has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.  The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Buyer.  It is expressly understood
and agreed that each provision contained in this Agreement and in each other
Transaction Document is between the Company, each Subsidiary and a Buyer,
solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.
 
 
26

--------------------------------------------------------------------------------

 
 
(q) Omnibus Signature Page.  This Agreement is intended to be read and construed
in conjunction with the Transaction Documents pertaining to the issuance by the
Company of the Notes and Warrants to Buyers.  Accordingly, it is hereby agreed
that the execution by the Buyer and the Company of this Agreement, in the place
set forth herein, shall constitute an agreement to be bound by the terms and
conditions of both this Agreement and the Registration Rights Agreement with the
same effect as if both this Agreement and the Registration Rights Agreement were
separately signed.
 
[signature pages follow]
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement (and, pursuant to the omnibus signature clause,
the Registration Rights Agreement) to be duly executed as of the date first
written above.
 


COMPANY:
 
PEGASI ENERGY RESOURCES CORPORATION
 
 
 
By:                                                                          
Name: Jonathan Waldron
Title: Chief Financial Officer



The undersigned agrees to be bound by the
provisions of Section 4(l) hereof


PEGASI ENERGY RESOURCES
CORPORATION, a Texas corporation




By:                                                                                  
Name: Michael H. Neufeld
Title:   President
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement (and, pursuant to the omnibus signature clause,
the Registration Rights Agreement) to be duly executed as of the date first
written above.
 



 
BUYER:
 
 
____________________
 
 
By:                                                                           
Name:
Title:

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE OF BUYERS
 


(1)
(2)
(3)
(4)
(5)
(6)
           
 
Buyer
 
Address and E-mail Address
 
Original Principal Amount of Notes
 
Aggregate
Number of
 Warrant Shares
Purchase Price
Legal Representative’s
Address and Facsimile Number
                                                                               
   
 
TOTAL
         







 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3(f)
PLACEMENT AGENT FEES


None.

